Citation Nr: 0809805	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
cervical spine disorder, to include an upper back disorder 
and cervical spine degenerative disc disease.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
thoracic spine disorder, previously characterized as a middle 
back disorder.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left arm disorder.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to a compensable rating for tinea cruris.

8.  Entitlement to service connection for jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In March 2005, the veteran presented testimony before a 
Decision Review Officer during a hearing at the RO.  In 
October 2007, the veteran presented testimony before the 
Board during a video conference hearing.

The Board notes that matters of entitlement to service 
connection for a cervical spine disorder, a middle back 
disorder, a left arm disorder, and hearing loss have been 
addressed on a direct basis.  As indicated below, these 
matters were previously denied by final rating decisions.  It 
is noted that in April 2004 the RO held that new and material 
evidence had received to reopen the previously denied claims 
of entitlement to service connection for hearing loss; 
however, service connection was not warranted for hearing 
loss.  Although the RO has already reopened the matter, 
before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision: 
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).

The issue of entitlement to a disability rating in excess of 
10 percent for tine cruris is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  By means of rating decisions dated in May 1976, September 
1989, and February 1994, the RO held that service connection 
is not warranted for cervical spine, thoracic spine, left 
arm, and hearing loss disorders.  The veteran was notified of 
each of those decisions; however, he did not initiate an 
appeal with respect to any of these rating actions.

2.  Evidence received since the last final rating decision 
includes evidence not of record at the time of that decision 
that tends to raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for a cervical spine disorder, a thoracic spine 
disorder, a left arm disorder, and hearing loss.

3.  The veteran does not have a cervical spine disorder, a 
thoracic spine disorder, or a left arm disorder, attributable 
in anyway to service.

4.  The veteran does not have hearing loss attributable in 
anyway to service.

5.  The veteran does not have tinnitus attributable in anyway 
to service.

6.  The veteran did not serve in combat during service.

7.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.

8.  The veteran does not have PTSD attributable in anyway to 
service.

9.  At his March 2005 hearing, the veteran stated that he 
wished to withdraw his claim of entitlement to service 
connection for jungle rot.  The veteran also submitted a 
written statement indicating that he wished to withdraw his 
claim in March 2005.


CONCLUSIONS OF LAW

1.  The May 1976, September 1989, and February 1994 rating 
decisions are final.  38 U.S.C.A. § 7105 (West 2002);  38 
C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claims of service connection for a cervical spine disorder, a 
thoracic spine disorder, a left arm disorder, and hearing 
loss.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  A cervical spine disorder, a thoracic spine disorder, and 
a left arm disorder were not incurred in or aggravated by 
active service, and degenerative joint disease may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).

4.  Hearing loss was not incurred in, aggravated by, or 
presumed to have been incurred during active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).

5.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).

6.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

7.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim 
entitlement to service connection for jungle rot.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2003, January 2005, and March 2006 
letters, with respect to the claims of entitlement to service 
connection and increased disability ratings. The Board does 
observe that the veteran was not informed of the requirement 
to submit new and material evidence; however, such a 
deficiency is not prejudicial by virtue of the Board's 
reopening the veteran's claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2003, January 2005, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2003 prior to 
the adjudication of the matter in April 2004.  Additionally, 
the record contains November 2006 and July 2007 supplemental 
statements of the case following the January 2005 and March 
2006 letters.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  The March 2006 letter 
also indicated that in determining a disability rating, the 
RO considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  Further, the veteran 
was provided the criteria for rating his disabilities in the 
November 2006 SSOC.  Indeed, he had actual knowledge of the 
criteria for a higher rating.  Therefore, the veteran has 
been provided with all necessary notice regarding his claims 
for increased evaluations.  See Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the September 2003, January 2005, and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, Social 
Security Administration (SSA) records, VA outpatient reports, 
private treatment records from Cottage Hospital, Santa 
Barbara Health Care Service, Santa Barbara Mental Health 
Clinic, Neurology Associates of Mesilla Valley, Inc., Ann S. 
Mercer, M.D., Felix Carrion, M.D., Vittal T. Pai, M.D., Atta 
Rehman, M.D., Memorial Medical Center, and CORE Physical 
Therapy, and VA examination reports dated in October 2003, 
February 2004, and June 2006.  

Based on the foregoing, VA satisfied its duties to the 
veteran.




Analysis

I.  New and Material 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  A claim on which 
there is a final decision, however, may be reopened if new 
and material evidence is submitted.  38 U.S.C.A. § 5108.  38 
C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date (in July 2003), and the new 
definition applies.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

The veteran alleges entitlement to service connection for 
cervical spine degenerative disc disease, an upper back 
disorder, a middle back disorder, a left arm disorder, and 
hearing loss.  These matters were previously denied by rating 
decisions dated in May 1976, September 1989, and February 
1994. 

In May 1976, the RO denied entitlement to service connection 
for a neck condition, right elbow condition, and hearing 
loss.  The RO reasoned that service connection was not 
warranted for a neck condition and a right elbow condition 
because the post-service VA examination had been essentially 
negative; there was no evidence of any residual disability 
from an in-service injury.  As to the veteran's hearing loss,  
the RO indicated that the veteran had received treatment for 
hearing loss during service; however, it had been remedial in 
nature.  There was no evidence that the veteran's pre-
existing hearing loss had been aggravated beyond the normal 
progression of the disease during service.

At the time of the May 1976 rating decision the relevant 
medical evidence of record included the veteran's service 
medical records and a VA examination report dated in November 
1975.  It is noted that prior to his enlistment no disorder 
pertaining to the back and arms was noted; however, there was 
evidence of hearing loss.  The veteran denied a history of 
ear trouble, hearing loss, broken bones, arthritis, 
rheumatism, bursitis, bone, joint, or other deformity, 
painful or "trick" elbow or shoulder, recurrent back pain 
during enlistment examination, dated in October 1972.  
Clinical evaluation, at that time, of the upper extremities, 
lower extremities, spine, other musculoskeletal, were within 
normal limits.  Audiological evaluation, however, noted 
decreased hearing acuity.  Puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
30
35
--
50
LEFT
----
40
40
--
55

Subsequent service medical records demonstrate that 
throughout his period of service the veteran presented with 
several complaints of back pain.  In September 1973, the 
veteran presented with complaints of neck pain.  On September 
7, 1973, he indicated that he had injured his neck during his 
senior year of high school while playing football.  

In March 1974, the veteran presented with some stiffness and 
loss of range of motion of the neck; he had re-injured his 
neck in a scuffle the night before.  Physical examination 
revealed pain on flexion and lateral motion.  There was no 
evidence of brachial plexus pain, tenderness to palpation, or 
muscle spasm.  There was slight trapezius pain.  In April 
1974, the veteran presented with complaints of pain across 
the rib cage and neck; he did not present any history of 
injury.  An x-ray of the cervical spine was negative.  In 
June 1974, the record indicates that the veteran submitted 
that he had not experienced any neck trouble until he injured 
his neck playing football in October 1973.  He then began 
experiencing pain and stiffness, especially in the left 
anterial neck and shoulder.  After the football injury, he 
alleged, his neck became recurrently painful and stiff after 
holding a rifle or carrying a pack for an extended period of 
time.  Physical examination revealed spondylitic caudal 
myelopathy and tenderness in the cervical muscles.  The left 
shoulder muscles demonstrated spasms and tenderness.  X-rays 
of the neck did not demonstrate any fracture or dislocation.  
There was no neurological deficit.  The veteran was diagnosed 
as having a cervical strain and prescribed physical therapy.  
In July 1974, the veteran's cervical sprain was held to be 
nearly resolved.  

With respect to his left shoulder, it is noted that the 
veteran was hospitalized from October 24, 1974 to November 4, 
1974, for treatment of bursitis, left olecranon bursa.  He 
had sustained an abrasion to the left elbow 12 days prior to 
admission.  The veteran had developed swelling of the 
olecranon bursa.  Upon admission, examination demonstrated 
left upper extremity moderate edema of the proximal forearm, 
swelling of the olecranon bursa with overlying edema and 
erythema.  There was no evidence of epitrochlear or axillary 
adenopathy and no lymphangitis.  Treatment included moist 
heat, intravenous antibiotics and aspiration.  The veteran 
reinjured his left arm on November 6, 1974, when he was hit 
on the left elbow with a nightstick causing an abrasion and 
slight inflammation of the bursa.  The veteran was treated 
with a cold pack.  Upon discharge, the January 1975 
examination noted pain in the right elbow.

As to the veteran's hearing loss, a second audiogram, dated 
in October 1973, demonstrated some hearing loss.  At that 
time a Medical Board determined that the hearing loss had 
existed prior to the veteran's entry into service.  In 
January 1974, the veteran received treatment for bilateral 
high frequency sensorineural hearing loss.  The examiner 
noted that the condition had existed prior to the veteran's 
entry into service and was aggravated by a traumatic noise 
(dynamite) blast nine months prior.  Physical examination of 
the right ear revealed some scarring.  The left ear had 
marked injection over the malleous.  In May 1974, the veteran 
presented with complaints of some discomfort and a history of 
decreased hearing.  The tympanic membrane of the left ear was 
heavily scarred, yet mobile.  In the right ear there was 
slight injection, but there was mobility.  Audiogram results 
were unchanged and the veteran was diagnosed as having 
bilateral high frequency hearing loss.  The examiner 
indicated probable sensorineural loss secondary to an April 
1973 concussion injury.  In August 1974, the veteran 
presented with complaints of a bilateral ear ache.  Physical 
examination revealed a great deal of wax impaction to inner 
canal from Q-tips in the right ear.  Examination of the left 
ear was within normal limits.  Upon discharge in January 
1975, audiological evaluation, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
35
45
10
55
LEFT
----
35
45
50
55

In November 1975, the veteran was afforded a VA examination.  
He presented with complaints of occasional "tightness" in 
his neck and occasional soreness in his right elbow.  
Physical examination did not reveal any injury or disease of 
the musculoskeletal system.  As to the veteran's ears, 
physical examination revealed that the ears were normal, and 
no hearing loss was noted.  Accordingly, service connection 
was denied for a neck disorder, an elbow disorder, and 
hearing loss by means of a rating decision dated in May 1976.  
The veteran did not initiate an appeal with respect to the 
May 1976 rating action.  Accordingly, the May 1976  rating 
decision is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 
(2007).

In July 1989, the veteran resubmitted his claims of 
entitlement to service connection for a cervical spine 
disorder, left elbow disorder, and hearing loss.  In support 
of his claims of entitlement to service connection for a 
cervical spine disorder and a left elbow disorder the veteran 
submitted VA treatment records as well as private treatment 
records from Cottage Hospital.  The veteran did not submit 
any additional pertinent evidence regarding his claim of 
entitlement to service connection for hearing loss.

Private treatment records from Cottage Hospital indicate that 
the veteran received treatment in the Emergency Room, in 
March 1980, because he had injured his right shoulder playing 
baseball.  Although there was significant swelling, x-rays 
did not reveal a fracture.  Post-service VA treatment records 
indicated that the veteran was experiencing paracervical 
muscle spasms in December 1985.  In March 1986, the veteran 
reported that he had sustained a neck injury five months 
prior, while driving a school bus.  The pain extended from 
the left mid-back area into the cervical spine area.  Range 
of motion of the cervical spine was somewhat limited and he 
presented with complaints of tightness at the endpoints of 
all ranges of motion.  There was no evidence of spasms in the 
upper or lower trapezius muscles.  The veteran was diagnosed 
as having a potential muscle strain.  In May 1986, the 
veteran re-injured the muscles of his upper back while 
dancing; the pain radiated up the back of his neck.  An 
October 1987 radiographic report demonstrated minimal 
spurring in the lower thoracic spine.  There was no evidence 
of fracture or other pathologic abnormality.  A December 1987 
radiographic report demonstrated degenerative disc disease in 
the lower spine at the C5, C6, and C7 levels.  In July 1989, 
the veteran reported with complaints of increased pain in his 
cervical spine.  Physical examination demonstrated decreased 
range of motion.  The veteran was diagnosed as having 
degenerative disc disease of the cervical spine.  

By means of a September 1989 rating decision, the RO denied 
entitlement to service connection for a neck disorder, a left 
elbow disorder, and hearing loss.  The RO held that the 
additional medical evidence of record was too removed from 
the veteran's period of service to be of any probative value 
in establishing whether the aforementioned disorders began 
during or were aggravated by active duty.  The veteran did 
not initiate an appeal with respect to the September 1989 
rating decision; therefore, it is final.

In December 1992, the veteran resubmitted his claim of 
entitlement to service connection for a cervical spine 
disorder and for hearing loss.  The veteran alleged that he 
had been misdiagnosed during service as sustaining muscle 
injuries.  Rather, during service, he argues, he sustained 
skeletal damage to his cervical spine.  With respect to his 
claim for hearing loss, the veteran alleged that his current 
profound hearing loss is due to aggravation of his pre-
existing hearing loss, due to in-service acoustic trauma and 
ear infections.  The relevant medical evidence includes a 
December 1992 diagnosis of chronic cervical and lumbosacral 
strains.  Additionally, in February 1993, degenerative 
changes were noted in the thoracic spine as well as the 
cervical spine.  In February 1994, the RO held that service 
connection was not warranted for a cervical spine disorder or 
for hearing loss, and the claims could not be reopened.  The 
veteran did not initiate an appeal with respect to the 
February 1994 rating; therefore, it is final.

The current claim on appeal was received in July 2003; the 
veteran has attempted to reopen his claims of entitlement to 
service connection for a cervical spine disorder, a thoracic 
spine disorder, a left arm disorder, and hearing loss.  The 
additional medical of evidence of record includes the 
veteran's VA and private treatment records as well as VA 
examination reports dated in February 2004 and June 2006.

With respect to his orthopedic claims, regarding his cervical 
spine, thoracic spine, and left arm, the veteran alleges that 
he first injured his neck during service, in September 1973, 
while playing football.  Additionally, he contends that he 
sustained a second injury, on June 19, 1974, when he was hit 
in the thoracic and cervical spine areas by a WWII radio 
while on patrol.  He alleges that he sustained a third 
injury, on December 14, 1974, when a fellow serviceman landed 
on his back.  The veteran also alleges that any current left 
arm disorder is secondary to his current neck and back 
problems.

Private treatment records from Santa Barbara Health Care 
Services indicate that the veteran reported with complaints 
of neck stiffness after swinging a baseball bat in December 
1979.  The veteran reported a history of neck muscle spasms 
since 1973 and that his last episode had been two months 
prior.  He was diagnosed as having an acute/recurrent left 
trapezius strain.  In November 1983, the veteran was 
diagnosed as having a left trapezius strain. A softball 
injury was indicated in the prior month.  In January 1984, he 
was diagnosed as having cervical degenerative disc disease 
and degenerative joint disease. 

In May 2000, an electromyograph was abnormal; there was 
evidence of chronic radiculopathy.  January 2006 x-rays 
demonstrated diffuse spondylosis, primarily at the C5-6 and 
C6-7 levels, with acute disk protrusion at C5-6 in the left 
paracentral and central region causing pressure upon the 
dural sac and proximal nerves.  On May 8, 2000, the veteran 
underwent a bilateral C6-7 posterior foraminotomy.

In July 2002, the veteran's private treatment provider A.M. 
indicated that she had been treating the veteran for 
approximately a year.  Based on the veteran's history, she 
related that during service the veteran suffered injuries to 
his neck and back that have continued to affect his capacity 
to function.  She opined that the veteran was totally 
incapacitated due to his low back pain, cervical pain, 
unabated anger associated with severe depression and anxiety, 
severe hearing loss, weight loss, lung disease, 
onychomycosis, chronic asthma, and PTSD.  There was also 
weakness in his legs and arms due to his cervical spine 
disorder.  In February 2003, based on the veteran's history, 
she submitted that in 1973 the veteran sustained a head-on 
collusion with another football player and has experienced 
chronic cervical pain since that injury.  She noted that in 
1974, the veteran suffered an injury to the thoracic spine 
and required a lengthy treatment which included traction and 
analgesics.  

In March 2003, the veteran's private treatment provider A.R., 
on the basis of the veteran's history and a review of some of 
the old medical records, opined that it could be probable 
that the veteran's old injuries were causing his current 
chronic neck and back pain.  The veteran's status post-
cervical foraminotomy and his current MRI demonstrated 
degenerative changes, both in the cervical and lumbosacral 
areas, which could also be a contributor to his chronic neck 
and back pain.  

In March 2005 and April 2005, the veteran's private treatment 
provider A.M. indicated that she had reviewed the veteran's 
medical records since 1973.  She provided a history of an 
October 1973 football injury and, while stationed in the 
Philippines, a 25-pound radio fell and injured the veteran's 
neck and back.  She opined that since the veteran's in-
service injuries he has been unable to stand for any period 
of time, walk without the use of a cane, or work on a regular 
basis.  She concluded that the veteran was completely 
incapacitated from any type of work due to his spine injuries 
and severe mental problems.

In June 2006, the veteran was afforded a VA examination and 
the examiner reviewed the claims folder.  The veteran was 
diagnosed as having a chronic neck strain secondary to 
degenerative disc disease of the cervical spine at levels C4-
5, C5-6, and C6-7 with status post-foraminotomy and 
laminectomy, with evidence of bilateral upper extremity 
radiculopathy.  He opined that the severe degenerative 
disease in the cervical spine was less likely than not 
secondary to the veteran's period of active duty.  His 
opinion was based on a review of the claims folder.  The 
examiner noted that although the veteran did not remember an 
injury in high school, the service medical records revealed 
that the veteran had experienced difficulties with his neck 
prior to his entry into service.  The examiner further noted 
that during service the veteran's neck problems had not been 
of such severity, such as to warrant x-rays.  It was not 
until 12 years after the veteran's discharge service that 
degenerative changes were noted in his neck.  The examiner 
opined that the veteran had a pre-existing condition that had 
followed the normal aging process, to include as related to 
his post-service employment in construction, maintenance and 
labor.  The examiner explained that degenerative disease 
takes 10 to 15 years to develop and this was in accordance 
with the time period from the veteran's high school years and 
the subsequent diagnosis.  The VA examiner further indicated 
that x-rays have demonstrated degenerative changes in the 
lumbar spine, shoulders, and hands, which reinforce the 
argument that his current orthopedic disabilities are due to 
the veteran's post-service years of employment in the 
construction and maintenance industry and not due to military 
service.

In light of the aforementioned medical evidence of chronic 
cervical spine, thoracic spine, and left arm disorders, and 
the statements from the veteran's private treatment providers 
A.R. and A.M., the Board finds that this evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, the new evidence raises a reasonable 
possibility of substantiating the veteran's claims.  The 
Board notes that, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Accordingly, new and material evidence has been presented and 
reopening of the claims of entitlement to service connection 
cervical spine, thoracic spine, and left arm disorders is in 
order.

With respect to the matter of whether new and material 
evidence has been submitted to reopen the of claim of 
entitlement to service connection for hearing loss, the 
veteran has submitted additional private and VA treatment and 
submitted to a VA examination in February 2004.  Additional 
records demonstrate that the veteran was issued a hearing aid 
in August 1977.  Records from Santa Barbara Health Care 
Services noted, in July 1985, that there was a history of 
sensorineural hearing loss secondary to trauma in the left 
ear.  

In March 2003, the veteran's private treatment provider V.P. 
submitted that he had treated the veteran, in January 2003, 
due to a history of progressive hearing loss in both ears and 
a recent onset of dizziness.  The veteran reported a history 
that during his period of service he was exposed to a great 
deal of noise, from mortars and dynamite, and he had also 
sustained a concussion.  Since his period of service, he 
stated, he had noticed a constant ringing in both ears.  An 
ENT examination revealed normal otologic findings.  Hallpike 
testing was negative for positional vertigo.  The examiner's 
impression was post-traumatic syndrome and bilateral 
sensorineural hearing loss and tinnitus.  Vestibular testing 
did not demonstrate any clinical vestibulopathy.  Hearing 
testing demonstrated moderate to severe bilateral 
sensorineural hearing loss, more so in the high frequencies.  
V.P. opined that the veteran's hearing loss may be most 
likely due to exposure to loud noise during service.  

In February 2004, the veteran was afforded a VA examination.  
The examiner reviewed the claims folder and noted that here a 
evidence of hearing tests completed in 1973, 1974, and 1975 
(they were actually completed in 1972, 1973, and 1975) that 
demonstrated mild to moderate hearing loss in both ears.  
There did not appear to be any decrease in hearing during 
that time.  No other hearing test date was available until 
2002 which demonstrated mild to severe hearing loss.  The 
veteran admitted that he was born with a slight hearing loss 
and that he was exposed to a dynamite explosion at close 
range during service.  He indicated that he first noticed 
tinnitus in 1973 or 1974 and he believed that it was caused 
by noise exposure.  Upon audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
45
55
70
70
LEFT
----
50
50
70
70

Speech recognition was 94 in both ears. The veteran was 
diagnosed as having mild to moderately severe sensorineural 
hearing loss with excellent speech discrimination ability.  
He opined that the veteran had pre-existing hearing loss when 
he joined the military and there was no evidence of any 
significant decrease in his hearing during service.  The VA 
examiner concluded that the veteran's current hearing loss 
was not likely related to service.  Rather, it was the result 
of a congenital hearing loss that had worsened in recent 
years.  As to the veteran's subjective complaints of 
tinnitus, the VA examiner opined that it may have been pre-
existing and it may have been temporarily aggravated by noise 
exposure during service; however, there was insufficient 
evidence to determine the etiology of the tinnitus and 
whether or not it was aggravated by any service related 
activity or event.

In light of the aforementioned March 2003 opinion rendered by 
the veteran's private treatment provider V.P. indicating that 
the veteran's hearing loss was most likely due to service 
noise exposure, the Board finds that this evidence is neither 
cumulative nor redundant of the evidence previously of 
record.  Moreover, the new evidence raises a reasonable 
possibility of substantiating the veteran's claim.  The Board 
notes that, for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, new 
and material evidence has been presented and reopening of the 
claim of entitlement to service connection hearing loss is in 
order.

In conclusion, the claims of entitlement to service 
connection for a cervical spine disorder, a thoracic spine, 
disorder, a left arm disorder, and hearing loss are reopened.  

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre- existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including sensorineural hearing 
loss and arthritis, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA, however, will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

a.  Cervical Spine, Thoracic Spine, & Left Arm 

The veteran has alleged entitlement to service connection for 
cervical spine disorder, a thoracic spine disorder, and a 
left arm disorder.  He alleges that he first injured his neck 
during service, in September 1973, while playing football.  
Additionally, he contends that he sustained a second injury, 
on June 19, 1974, when he was hit in the thoracic and 
cervical spine areas by a WWII radio while on patrol.  He 
alleges that he sustained a third injury, on December 14, 
1974, when a fellow serviceman landed on his back.  The 
veteran alleges that his current left arm disorder is 
secondary to his neck and back disorders.

The veteran has also submitted lay statements from family 
members and friends in support of his claims for service 
connection.  The 1971 team captain of his high school 
football team submitted that the veteran did not sustain a 
neck injury during the football season.  The football team 
trainer also submitted that the veteran did not sustain any 
injuries to his neck during his senior year.  The veteran's 
parents submitted that he returned from service a changed and 
angry man with problems in his neck and back.  In February 
2005, a high school friend indicated that the veteran had 
been healthy prior to his entry into service and that he had 
been present when the veteran's left arm, neck, and back 
first gave out after the veteran's discharge from service.  
This occurred three weeks after the veteran's return from 
service, while on a paint job.  

In light of the allegations that the veteran sustained an 
injury to his neck playing football prior to his entry into 
service, the Board will initially address whether the veteran 
is entitled to service connection for a cervical spine 
disorder due to aggravation of a pre-existing back 
disability.  In this respect, the law presumes a veteran to 
be in sound condition when enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As 
noted, the veteran's service entrance medical examination 
report is negative for the presence of a back disability.  
Therefore, a presumption of a sound condition at service 
entrance initially attaches in this case.  See Crowe v. 
Brown, 7 Vet. App. 238 (1994); 38 C.F.R. § 3.304.  The burden 
of proof is now on VA to rebut the presumption of soundness.  
In order to rebut the presumption of soundness, the 
government must show by clear and unmistakable evidence that 
(1) the veteran's disability existed prior to service and (2) 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); see also VA O.G.C. Prec. Op. No. 3-2003.

This burden is a formidable one, see Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993), and in determining whether there is 
clear and unmistakable evidence that the disorder preexisted 
service, the Board must conduct an impartial and thorough 
review of all the evidence of record.  See Crowe, 7 Vet. App 
at 245-6; see also Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000) (holding that the finder of fact should consider all 
medically accepted evidence bearing on whether the service 
member was suffering from the disease or injury in question 
prior to induction and should give weight to particular 
evidence based on accepted medical standards and medical 
knowledge regarding the known characteristics of particular 
diseases).

With respect to the veteran's cervical spine, the Board finds 
that the presumption of soundness has not been rebutted.  
There was no indication upon entrance of a cervical spine 
disorder, the veteran has submitted various lay statements 
indicating that he did not sustain an injury playing football 
prior to his entry into service, and there are is no pre-
service medical evidence of record demonstrating a diagnosis 
of a chronic cervical spine disorder prior to the veteran's 
induction into service.  Accordingly, the matter of 
entitlement to service connection for a cervical spine 
disorder must be addressed on a direct basis.

The Board will now address whether the veteran is entitled to 
service connection for a cervical spine disorder, a thoracic 
spine disorder, and a left arm disorder on a direct basis.  
Based on the evidence set forth above, it cannot be concluded 
that the veteran's in-service cervical spine, thoracic spine, 
and left arm complaints were chronic in nature.  As the Court 
has held, while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  Although the veteran received 
treatment during active duty regarding back and left arm 
complaints, he was not diagnosed as having a chronic 
disorder.  The veteran's in-service complaints regarding his 
cervical spine, thoracic spine, and left arm were acute and 
transitory, and resolved during service.  This contention is 
further supported by a post-service November 1975 VA 
examination which failed to reveal any injury or disease of 
the veteran's musculoskeletal system.  

Rather, the record in this case discloses a span of 
approximately five years without any clinical evidence to 
support the veteran's current claims, made in the context of 
a claim for VA benefits, of a continuity of upper back, 
middle back, and left arm symptoms.  The record is silent as 
to any neck, middle back, and left arm complaints until 
December 1979 when the veteran presented with complaints of 
neck stiffness after swinging a baseball bat.  Since his 
discharge from service in January 1975 and until December 
1979 the record is silent as to complaints of, treatment for, 
and a diagnosis of chronic cervical spine, thoracic spine, 
and left arm disorder.  Although, post-service treatment 
reports record that the veteran alleged a history of muscle 
spasms and vertebral injuries during service, there is no 
objective evidence to support the veteran's claim of 
continuous upper back, middle back, and left arm symptoms 
since service.  In fact, the evidence set forth above flatly 
contradicts his assertions in that regard.  Simply, the 
record conspicuously lacks any recorded history of continuity 
of upper back, middle back, or left arm symptoms.

Although the record shows that the in-service upper back, 
middle back, and left arm injuries were not chronic in 
nature, as set forth above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Thus, if there is a causal connection between the 
current condition and service, service connection may be 
established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The evidence of record which supports the veteran's claim of 
a causal relationship between his current cervical spine, 
thoracic spine, and left arm disorders and service consists 
of his own opinions and medical opinions from private 
treatment providers A.M. and A.R.  With respect to the 
veteran's statements, he is certainly competent to allege he 
had continuous symptomatology since the treatment in service.  
The Board, however, finds that this allegation is not 
credible.  There is no evidence corroborating the veteran's 
allegation, and, as discussed below, there is evidence of a 
lack of symptomatology during that period.  

With respect to A.M. and A.R.'s statements, the Board notes 
that neither treatment provider is a Board certified 
orthopedist.  A.M.'s specialty is in internal medicine and 
A.R. is Board Certified in Neurology and a stroke specialist.  
A.M. has opined that the veteran sustained injuries to his 
neck and back during service and which have since then 
affected his capacity to function and rendered him completely 
incapacitated.  A.M., however, did not provide a rationale 
for her opinion.  Additionally, the Board acknowledges that 
A.M. has submitted that she has reviewed the veteran's 
medical records since 1973; however, she recounts a history 
as related by the veteran not as supported by the medical 
evidence of record. A.R. also provided her opinion on the 
basis of the veteran's history and some old medical records 
he provided.  Moreover, A.R. only indicated that "it could 
be probable" that the veteran's old injuries were causing 
his chronic neck and back pain.  A.R., however, also 
indicated that the degenerative changes in the veteran's 
cervical and lumbar spine could also be contributing to his 
chronic neck and back pain; she did not attribute the 
aforementioned degenerative changes to service.

The Board finds that A.R's and A.M.'s opinions are not 
dispositive of the matter at hand.  The Court has held that a 
medical opinion premised upon an uncorroborated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively upon the recitations of a claimant).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court of Appeals for Veterans Claims has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical nexus opinion is 
inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

After carefully reviewing the evidence, the Board assigns 
more probative weight to the June 2006 VA spine examination 
report.  The VA examiner opined that veteran's the 
degenerative changes in the veteran's neck, lumbar spine, 
shoulder, and hands, were likely due to his post-service 
years of employment in the construction and maintenance 
industry.  Moreover, the examiner provided a thorough 
rationale for the opinion, and the report he provided 
reflects a broad review of the claims folder.  The Court has 
held,

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches . . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions . . . is 
[sic] . . . within the province of the 
adjudicators . . . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Accordingly, service connection for upper and low back 
disorders is not warranted on a direct basis.  As service 
connection is not warranted for either a cervical spine or 
thoracic spine disorder on a direct basis, service connection 
for a left arm disorder is not warranted on a secondary 
basis.

In summary, for the reasons set forth above, the Board finds 
that service connection for cervical spine, thoracic spine, 
and left arm disorders are not warranted, on a direct basis, 
on a presumptive basis, on an aggravation basis, or on a 
secondary basis.  In conclusion, as the preponderance of the 
evidence is against the claim that the veteran's current 
cervical spine, thoracic spine, and left arm disorders were 
incurred in or aggravated by service, service connection must 
be denied.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 
5107(b).

b.  Hearing Loss

The current claim on appeal was received in July 2003.  The 
veteran has also submitted a new claim of entitlement to 
service connection for tinnitus.  The veteran has alleged 
that his current hearing loss was aggravated by in-service 
injuries and noise exposure and that he has tinnitus which is 
attributable to service.  The veteran recounts that he had 
both ears "blown-out" in March 1973, during an infiltration 
course.  He alleges that a piece of dynamite exploded 20-25 
inches away from his left ear.  Additionally, the veteran 
contends that he has experienced chronic ringing in his ears 
since the dynamite blast.  The veteran also alleges that he 
injured his hearing on a second occasion, while he was 
stationed in the Philippines, when someone let off rounds in 
a firing line.  The veteran also recounted that on a 
different occasions some C7 exploded within 30-35 feet away 
from him.  

As noted, the veteran has alleged that his pre-existing 
hearing loss was aggravated by his period of service.  At 
this juncture the Board notes that the presumption of 
soundness does not attach because the October 1972 report of 
medical examination at enlistment demonstrated hearing loss; 
moreover, upon VA examination in February 2004, the veteran 
admitted that he was born with slight hearing loss.  See 38 
U.S.C.A. § 1111.  Accordingly, the matter at hand is whether 
service connection for hearing loss is warranted as due to 
aggravation in service.

The veteran was afforded a VA examination in February 2004.  
The examiner reviewed the claims folder and noted that the 
in-service hearing tests completed in 1973, 1974, and 1975 
(they were actually completed in 1972, 1973, and 1975) 
demonstrated mild to moderate hearing loss in both ears; 
however, they did not provide evidence of a decrease in 
hearing during service.  He concluded that the veteran had 
pre-existing hearing loss when he joined the military and 
that there was no evidence of any significant decrease in his 
hearing during service.  The VA examiner opined that the 
veteran's current hearing loss was not likely related to 
service.  Rather, it was the result of a congenital hearing 
loss that had worsened in recent years.  

As to the March 2003 opinion rendered by the veteran's 
private treatment provider, V.P., submitting that the 
veteran's hearing loss may be most likely due to exposure to 
loud noise during service.  There was no indication that he 
had reviewed the veteran's claims folder and/or his service 
medical records.  Rather, his opinion was solely based on the 
veteran's history and is inconsistent with the in-service 
audiological examinations dated in October 1972, October 1973 
and January 1975, which did not demonstrate significant 
fluctuations in the veteran's hearing.  Moreover, a November 
1975 post-service VA examination failed to demonstrate any 
aggravation of the veteran's pre-existing hearing loss. The 
Board acknowledges that the veteran was issued a hearing aid 
in August 1977, symbolic of a demonstrable decrease in 
hearing acuity; however, this decrease was more than a year 
after the veteran's discharge from service in January 1975 
and there is no indication that the veteran's additional loss 
of hearing was due to in-service aggravation.  Accordingly, 
V.P.'s opinion is not held to be probative medical evidence 
with respect to the matter of entitlement to service 
connection for hearing loss.  

As previously noted, the Court has held that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical nexus opinion 
is inadequate when, as in this case, it is unsupported by any 
clinical evidence as a predicate for the opinion.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).

As to the veteran's claim of service connection for tinnitus, 
the Board finds that service connection is not warranted.  
The veteran's service medical records are silent as to 
complaints or a diagnosis of tinnitus.  Additionally, post-
service treatment records are silent as to complaints or a 
diagnosis of tinnitus.  The first complaint of tinnitus was 
upon submission of the current claim in July 2003, nearly 30 
years after his discharge from service.  It is noted that 
upon VA examination in February 2004, the examiner indicated 
that it may have pre-existed service and it may have been 
temporarily aggravated by noise exposure during service; 
however, there was insufficient evidence to determine the 
etiology of the tinnitus and whether or not it was aggravated 
by any service-related activity or event.
 
The Board finds February 2004 VA medical opinion discussed 
above as persuasive and assigns it great probative weight 
with respect to the veteran's claims of entitlement to 
service connection for hearing loss and tinnitus.  The 
opinions were rendered by a physician who actually examined 
the veteran.  In addition, the VA examiner gave a considered 
rationale and based his opinions on a complete review of the 
veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).

In sum, the evidence does not show any worsening of the 
veteran's bilateral hearing loss during service.  Thus, there 
is no presumption of aggravation during service, and service 
connection is denied.  As tinnitus was not shown in service 
or for many years thereafter, and because the probative 
evidence of record indicates that such disability is not 
causally related to the veteran's active service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection for tinnitus.  In 
conclusion, service connection is not warranted for hearing 
loss and tinnitus.

c.  PTSD

Effective March 7, 2002, 38 C.F.R. § 3.304(f) was revised to 
read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f).

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
credible supporting evidence means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence as to the occurrence of 
the claimed stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. 
§ 3.304(f) (2006).

The Board finds that service connection for PTSD must be 
denied.  As noted, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Upon review of the evidence 
of record, the Board finds that service connection is not 
warranted because there is no medical evidence of a confirmed 
diagnosis of PTSD, nor does the record contain confirmation 
of his reported stressors.  

The veteran has alleged that he is entitled to service 
connection for PTSD.  The veteran has testified that while he 
was stationed in the Philippines he was not allowed to shoot 
people and that this constant exposure to potential bodily 
harm without any recourse to defense has taken a psychiatric 
toll on him.  As to verifiable stressors, the veteran 
submitted that they had a "react," which was in the unit 
log.  In the first week of February 1974, he believes he 
killed a man during the react.  He alleged, while chasing 
intruders, he grabbed a man by the back of his neck, lifted 
him, and slammed him into a tree and probably broke his neck.  
When the veteran returned to check on the man, the man was no 
longer there.  As far as he is concerned, he killed an 
innocent man.  The veteran submitted that his presence at a 
Rosary for a 22-day old baby that had died of pneumonia was a 
stressful event contributing to his PTSD.  He was told that 
the reason the baby had died was because she could not get 
penicillin and he felt guilty because he had just received 
treatment with penicillin for a venereal disease.  

Regarding his psychiatric symptomatology, the veteran has 
reported subjective complaints of chronic insomnia, negative 
dreams, obsession with the Philippines, anxiety, chronic 
depression, chronic anger due to the American attitude, 
chronic stress, inability to sit with his back to people, and 
a startle response to sirens.  

In support of the veteran's claim for service connection for 
PTSD, his parents have submitted that he returned from 
service a changed an angry man with problems in his neck and 
back.  The veteran's wife has submitted that the veteran 
lives in his own personal hell due to events that occurred in 
the Philippine jungle. 

As an initial matter, service connection for PTSD is not 
warranted because the veteran does not have a confirmed 
diagnosis of PTSD related to his period of active service.  
The Board acknowledges that private treatment providers have 
opined that the veteran has PTSD: however, this has not been 
corroborated by voluminous VA treatment records.  Rather, the 
vast majority of the medical evidence of record indicates 
that the veteran's psychiatric difficulties are attributable 
to a personality disorder, which is precluded from service 
connection.  Even assuming arguendo that he veteran has a 
current diagnosis of PTSD, service connection for PTSD is not 
warranted because the veteran's non-combat stressors are not 
corroborable.

In July 1982, the veteran underwent a psychological 
evaluation.  The veteran related a history of frequent and at 
times violent confrontations in elementary school and high 
school.  He indicated that he lived by the principle, 
sanctioned by his parents, that he should not start any 
trouble but neither should he hesitate to retaliate violently 
against an aggressor.  With respect to his period of service, 
he indicated that boot camp training had been rigorous and 
disciplined; however, he recalled it with great respect.  He 
related that he had served in the Philippines where he found 
himself in the frustrating position of guarding against 
Communists, whom they were not allowed to shoot.  Because 
they were unable to use their training against the enemy, he 
indicated that they often sought diversion in bar fights with 
other Marines.  The veteran did report that on one occasion 
he found himself unexpectedly face to face with the enemy and 
in mortal danger.  The danger passed, however, before he took 
action and he decided from that point that when threatened he 
would be the aggressor.  The veteran reported that he used 
marijuana for relaxation and recreation.  His primary concern 
was to discover the source of his periodic uncontrolled fits 
of violence and bring them under control.  

Intellectual evaluation indicated that the veteran was 
functioning on average at approximately the 50th percentile.  
Personality and projective testing suggested that the veteran 
typically approached people in a sociable, outgoing, 
energetic manner, leaving a favorable impression.  He had a 
direct, honest, engaging, style, which under stress turned 
into irritability and brooding resentment.  He had a keen 
memory for previous wrongs and was easily provoked into 
impulsive, unthinking, and potentially lethal violence when 
faced with demanding authority figures or actions perceived 
by him as infractions of his personal rights or space.  
Socially, the veteran disregarded many social rules and 
conventions in favor of his own personal standards.  His 
scores suggested that he was overly sensitive and 
argumentative with a tendency to blame others for his 
difficulties and dissatisfaction.  The examiner held that the 
veteran probably derived little comfort from his 
interpersonal relationships, which tended to be superficial 
and did not lead to intimacy.  In addition to irritability, 
stress was likely to manifest itself in the form of 
conversion symptoms and physical complaints.  

The examiner's diagnostic impression was that current testing 
and interview information reflected that the veteran was an 
outgoing, candid, social individual of at least average 
intellectual ability, who was feeling very stressed as a 
result of what he viewed to be the side effects of the 
medication prescribed for his asthma.  Although history and 
symptoms were diagnostic of an anti-social personality 
disorder, with a tendency to develop conversion reactions, 
the temporal concurrence of the veteran's symptom 
exaggeration and his medication changes suggested that 
pharmacological factors, may in fact be interfering with an 
already marginal capacity to control his anger.  The veteran 
was a non-introspective person and frequently displayed poor 
social judgment, but he gave no suggestions of a significant 
thought disorder.  Homicidal ideation was evident and it 
would not be inconsistent for him, in a fit of anger, to act 
out his threats of physical violence if sufficiently 
provoked.  In February 1984, the veteran was held not to be 
disabled due to his conditions of plantar warts, anti-social 
personality disorder, and asthma.  

In May 1999, the record reflects that the veteran was 
receiving VA treatment for an anxiety disorder.  In December 
1999, his anxiety was characterized as situational.  In 
February 2000, his mental health treatment provider indicated 
that the veteran had numerous fights in childhood and was 
involved in dealing drugs and black market items during 
service.  The examiner's impression was adjustment disorder, 
with mixed emotional features.  A March 2000 treatment note 
indicated a potential assessment of PTSD; however, subsequent 
records indicate treatment for an anxiety disorder.  In 
January 2003, the veteran was diagnosed as having depression 
and cannabis abuse.  

The record indicates that the veteran received psychotherapy 
from July 2002 to March 2003 from private treatment provider 
F.C.  In March 2003, F.C. indicated that the veteran was 
receiving treatment for depression and anger, primarily due 
to his various medical conditions, which appeared to have 
begun during service.  In November 2003, F.C. indicated that 
the veteran had been diagnosed as having PTSD and chronic 
pain syndrome with physiologically based dependency on 
opiates and cannabis for pain control.  Throughout the 
veteran's course of treatment suicidal and homicidal 
ideation; severe depression with impaired sleep patterns; 
chronic tension and pain in the back, neck, and shoulders; 
and chronic pain from fungal infections were revealed.  F.C. 
concluded that the veteran received treatment for severe and 
chronic emotional problems related to PTSD in connection with 
events he experienced during service and injuries and 
infections.   

In March 2005 and April 2005, the veteran's private treatment 
provider A.M., submitted that examination revealed that the 
veteran was anxious and depressed.  Psychiatry had evaluated 
and determined that the veteran had PTSD and he was placed on 
antidepressants and anti-anxiety medication.  She indicated, 
however, that the veteran became very unpredictable, angry, 
and anti-social under the effect of the medications and could 
not maintain employment due to his social problems.  She 
concluded that the veteran was completely incapacitated from 
any type of employment due to his spine injuries and to his 
severe mental problems, which included PTSD, anxiety, and 
marked depression.

On September 16, 2004, the veteran was diagnosed as having 
depression; additionally, a provisional diagnosis of PTSD was 
noted.  The veteran was re-evaluated on September 17, 2004, 
and he was diagnosed as having a mood disorder secondary to 
chronic pain; there was no evidence of PTSD. 

On January 5, 2001, the veteran filed for Supplemental 
Security Income.  On April 29, 2005, the veteran was held to 
have not engaged in substantial gainful activity since the 
filing of his application.  The veteran was held to be 
suffering from multiple physical and psychological 
impairments, which had a significant effect on his ability to 
perform basic work.  It was indicated that the severity of 
the veteran's mental health impairment met the criteria for 
affective disorders.  There was also some evidence that the 
veteran self-medicated with marijuana and morphine; however, 
the evidence suggested that the veteran's mental impairment 
would result in a total disability even if he did not use any 
substance. 

In November 2005, VA treatment records indicate that the 
veteran was diagnosed as having a personality disorder.  In 
August 2006, a Social Security Administration mental health 
examiner diagnosed the veteran has having PTSD, anxiety, and 
depression.  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran was engaged in 
combat.  After carefully reviewing all pertinent evidence in 
this case, the Board finds that the veteran did not engage in 
combat with the enemy.  The service department records, to 
include his DD Forms 214, demonstrate that the veteran did 
not receive any military citation indicative of combat 
service, such as the Purple Heart Medal or Combat Infantryman 
Badge.  Although the veteran reports that he chased intruders 
out of restricted areas, the record contains no indication 
that he participated in any event constituting an actual 
fight or encounter with a military foe, hostile unit or 
instrumentality.  Accordingly, the Board finds that the 
veteran did not engage in combat.  VA O.G.C. Prec. Op. No. 
12-99, 65 Fed. Reg. 6,256-58 (2000) (defining "engaged in 
combat with the enemy," as used in 38 U.S.C.A. § 1154(b)).  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.

The veteran has reported various stressors over the course of 
his appeal.  As noted, the veteran has testified that 
constant exposure to potential bodily harm without any 
recourse to defense has taken a psychiatric toll on him.  
With respect, to the veteran's claim that in the first week 
of February 1974 he believes he killed a man.  Although a 
search of the unit log might reveal a "react," there would 
be no corroboration of the veteran having hit a man.  It is 
further noted that the veteran only "believes" that he 
killed a man.  Per his own statements, after the react the 
veteran returned to where he had hit the man and the man was 
no longer there and there was no body found.  A third 
stressful event, as recounted by the veteran, was that he was 
present at a memorial service for a baby who had died due to 
a lack of availability of antibiotics.  Although the Board 
acknowledges the veteran's claims, they clearly are too vague 
to submit to the service department and expect corroboration.  
In short, service records are silent as to each of the above 
claimed incidents and the veteran has not submitted any other 
evidence, which would serve to support his account.  See 38 
U.S.C.A. § 5107(a) (West 2002) (it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits).  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  As none of the veteran's alleged stressors have 
been corroborated, the Board finds that the record contains 
no credible supporting evidence that these claimed stressors 
actually occurred.  Accordingly, service connection for PTSD 
must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection for PTSD must be denied.  

III.  Withdrawal

Jungle Rot

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
the March 2005 hearing before a Decision Review Officer, the 
veteran withdrew his appeal for entitlement to service 
connection for jungle rot.  The veteran also submitted a 
written statement indicating his desire to withdraw his claim 
of entitlement to service connection for jungle rot.  
Accordingly, there remain no allegations of errors of fact or 
law for appellate consideration with respect to these claims, 
and the Board does not have jurisdiction to review the appeal 
for this claim.



ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a cervical 
spine disorder.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a thoracic 
spine disorder.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left arm 
disorder.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hearing loss.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a thoracic spine 
disorder is denied.

Entitlement to service connection for a left arm disorder is 
denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.

The appeal regarding the matter of entitlement to service 
connection for jungle rot is dismissed.






REMAND

The veteran seeks an increased disability rating for his 
tinea cruris.  The veteran's skin disability has been rated 
as 10 percent disabling.  He alleges entitlement to an 
increased disability rating because he experiences painful 
and itchy rashes in his lower extremities.  He also alleges 
that his rash results in little holes all over his body.

The Board notes that although the veteran underwent a VA 
examination in October 2003, the report of this examination 
is not adequate for rating purposes.  Although the examiner 
noted that there was no evidence of tinea cruris, he did note 
the presence of dermatophytosis.  With respect to the 
dermatophytosis the examiner did not address what percentage 
of entire body exposed was affected, what percentage of the 
exposed areas were affected, or whether systemic therapy had 
been required in the past twelve months.  The examination 
report simply does not address the presence or absence of 
those symptoms that are part of the criteria for a higher 
rating for this disability.  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the current severity of his 
service-connected tinea cruris.  If 
practical, the examination should be 
scheduled during an eruption or 
exacerbation of his symptomatology to 
give the best indication of the condition 
at its worst. The claims folder should be 
provided to the examiner.  All signs and 
symptoms necessary for rating the skin 
condition under the current rating 
criteria should be reported in detail, to 
include the percentage of the entire body 
affected and the percentage of exposed 
area(s) affected by tinea. The examiner 
should comment as to whether the record 
shows that the veteran has been 
prescribed systemic medication to treat 
his tinea cruris.  If so, the examiner 
should note the length of time that such 
medication has been used.  The complete 
rationale for all opinions expressed 
should be provided, including objective 
assessment of the frequency and virulence 
of outbreaks of the disorder.

2.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an appropriate opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


